DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract

1.         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required. See MPEP § 608.01(b).

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alfred K. Dassler, Esq., Attorney of Record (Reg. No. 52,794) on 06/16/2021.

Claim 1 has been amended and replaced by the following: 
--1. (Original). A refrigerator, comprising: a housing body; a refrigeration system having a compressor and a condenser; a machine room provided on a lower side of the housing body, for accommodating said compressor and said condenser; a cover body for closing said machine room; and a positioning member disposed on a wall of said housing body and configured to position said cover body on said housing body in a preassembly stage of the refrigerator; and a supporting piece is disposed on said wall of said machine room, said positioning member is disposed on said supporting piece.--

Claim 4 has been amended and replaced by the following: 
--4.   (Original). The refrigerator according to claim [[3]] 1, wherein said positioning member is fixed on said supporting piece by a plug-in connection.--

Claims 2-3 have been cancelled.
Allowable Subject Matter
3.         Claims 1 and 4-9 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator, comprising: the cover body for closing said machine room; and a positioning member disposed on the wall of the refrigerator housing body and configured to position said cover body on said housing body in a preassembly stage of the refrigerator; and a supporting piece is disposed on said wall of said machine room, said positioning member is disposed on said supporting piece of instant independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

06/17/2021